                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                    BOSTON DIVISION

JAMES ROBINSON,                       ) Docket Number: 1:19-CV-10749-FDS
     Plaintiff,                       )
                                      ) District Judge:   The Honorable F. Dennis Saylor, IV
          v.                          )
                                      ) Magistrate Judge: The Honorable Donald L. Cabell
THE NATIONAL STUDENT                  )
CLEARINGHOUSE,                        )
     Defendant.                       )

                          CLASS MEMBER’S MOTION FOR
               COURT APPROVAL OF PAYMENT FOR FORGOING AN APPEAL

          Pursuant to Federal Rule of Civil Procedure 23(e)(5)(B)(ii), Class Member Objector Paúl

Camarena respectfully moves this Honorable Court to approve Class Counsel’s payment in

connection with Class Member Paúl Camarena forgoing an appeal. Class Member Paúl

Camarena, in support, states as follows:



          Rule 23(e)(5)(B)(ii) provides that, “[u]nless approved by the court after a hearing, no

payment or other consideration may be provided in connection with ... forgoing, dismissing, or

abandoning an appeal.” Class Member Paúl Camarena has honest good-faith objections

regarding the fairness of the settlement and regarding Class Counsel’s fees, and Class Member

Paúl Camarena devoted significant efforts in presenting his objections so that the Court could

more critically evaluate the settlement and fees1. Class Member Paúl Camarena is an

experienced federal appellate attorney who has argued before the Courts of Appeals for the First,

Second, and Seventh Circuits, and he has recently had extensive discussions with Class Counsel

regarding the merits of an appeal and the possibility of resolving their disagreement prior to an

appeal.
1 See, ECF 29 (Class Member’s Objections), ECF 35 (Class Member’s Motion for Discovery), ECF 38
  (Class Member’s Motion To Continue Final Approval Hearing).
       Objector Paúl Camarena earlier proposed that the parties resolve their disagreement

without an appeal by Class Counsel making a donation to an entirely unaffiliated public interest

law firm, but the parties could not agree to this. Objector Paúl Camarena finally proposed that

Class Counsel pay $25,000 to Objector Paúl Camarena, and Class Counsel agreed not to oppose

this application and to pay the amount from counsel fees.



       The Rule 23(e)(5)(B) Committee Notes specifically recognize that, because “[g]ood-faith

objections can assist the court in evaluating a proposal under Rule 23(e)(2)[, i]t is legitimate for

an objector to seek payment for providing such assistance.” Because Class Member Paúl

Camarena is an honest good-faith objector who devoted significant efforts in presenting his

objections, this Honorable Court should approve Class Counsel’s payment of its own funds to

Class Member Paúl Camarena for forgoing an appeal.

       Respectfully submitted,
       Class Member Objector Paúl Camarena
       /s/ Paúl Camarena                    .




       Paúl Camarena
       500 So. Clinton, No. 132
       Chicago, IL 60607
       paulcamarena@paulcamarena.com
       (312) 493-7494
